USCA11 Case: 20-12316    Date Filed: 12/16/2020   Page: 1 of 5



                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-12316
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 2:07-cr-00515-KOB-GMB-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

TIFFANY WEDGEWORTH,
a.k.a. Tiffany Lewis,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                           (December 16, 2020)



Before LAGOA, BRASHER, and EDMONDSON, Circuit Judges.
           USCA11 Case: 20-12316         Date Filed: 12/16/2020     Page: 2 of 5



PER CURIAM:



       Tiffany Wedgeworth, a federal prisoner proceeding pro se, 1 appeals the

district court’s denial of her motion for a reduced sentence under 18 U.S.C. §

3582(c)(1)(A). No reversible error has been shown; we affirm.

       In 2008, Wedgeworth pleaded guilty to bank fraud and aggravated identity

theft. The district court imposed a sentence of 54 months’ imprisonment and 60

months’ supervised release.

       In 2014 -- while on supervised release -- Wedgeworth was arrested and

charged with identity fraud in violation of state law. Based on this new criminal

offense, the district court found Wedgeworth had violated the terms of her

supervised release. The district court revoked Wedgeworth’s supervised release

and sentenced her to 36 months in prison followed by 24 months of supervised

release.

       In 2018, the district court revoked Wedgeworth’s supervised release a

second time after finding Wedgeworth had committed another identity-theft

offense. The district court sentenced Wedgeworth to 36 months’ imprisonment

with no supervised release.


1
 We construe liberally pro se pleadings. See Tannenbaum v. United States, 148 F.3d 1262,
1263 (11th Cir. 1998).
                                              2
          USCA11 Case: 20-12316       Date Filed: 12/16/2020    Page: 3 of 5



      In May 2020, Wedgeworth moved -- pursuant to section 3582(c)(1)(A) -- for

a reduced sentence based on the COVID-19 pandemic. Wedgeworth said she was

housed in a facility with 26 confirmed cases of COVID-19. Wedgeworth asserted

that she is at increased risk from COVID-19 because she is African American,

obese, and suffers from chronic hypertension.

      The district court denied the motion. The district court concluded that

Wedgeworth demonstrated no “extraordinary and compelling reasons” warranting

a reduced sentence and that a reduced sentence would be inconsistent with the

Sentencing Commission’s policy statements.

      A district court may modify a sentence only if the modification is authorized

by a statute or rule. United States v. Puentes, 803 F.3d 597, 605-06 (11th Cir.

2015). Under section 3582(c)(1)(A), a district court “may reduce” a defendant’s

sentence if -- after considering the pertinent factors in 18 U.S.C. § 3553(a) -- the

court finds that “extraordinary and compelling reasons warrant such a reduction . .

. and that such a reduction is consistent with applicable policy statements issued by

the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i).

      The Sentencing Commission has identified these circumstances as

constituting “extraordinary and compelling reasons”: (1) the defendant suffers

from a terminal illness or from a serious physical or medical condition that

                                           3
          USCA11 Case: 20-12316       Date Filed: 12/16/2020   Page: 4 of 5



“substantially diminishes the ability of the defendant to provide self-care” while in

custody; (2) the defendant is at least 65 years’ old and is experiencing serious age-

related deterioration in health; (3) the defendant’s family circumstances, including

the “death or incapacitation of the caregiver of the defendant’s minor child”; and

(4) other reasons as determined by the director of the Bureau of Prisons. U.S.S.G.

§ 1B1.13, comment. (n.1).

      On appeal, Wedgeworth contends that, in denying her a sentence reduction,

the district court focused improperly on her criminal history instead of on the

current circumstances presented by the COVID-19 pandemic. We disagree.

      The district court considered the current conditions of Wedgeworth’s

confinement and concluded that she had demonstrated no “extraordinary and

compelling reasons” warranting a sentence reduction. In her motion, Wedgeworth

sought a reduced sentence based on her medical health and her increased risk of

COVID-19 complications. But the medical conditions described in Wedgeworth’s

motion do not rise to the level of severity that would constitute an “extraordinary

and compelling reason.” Wedgeworth suffers presently no terminal illness or other

serious medical condition that “substantially diminishes” her ability to provide

self-care. See U.S.S.G. § 1B1.13, comment. (n.1).




                                          4
           USCA11 Case: 20-12316           Date Filed: 12/16/2020       Page: 5 of 5



       Moreover -- even when “extraordinary and compelling reasons” exist -- the

district court must consider the applicable section 3553(a) factors in deciding

whether to reduce a defendant’s sentence. Here, the district court considered

Wedgeworth’s repeated supervised release violations, the nature and circumstances

of her identity theft offenses, the apparent lack of deterrent effect resulting from

her previous sentences, and the policy statements of the Sentencing Commission.

Based on these factors, the district court found Wedgeworth was “not amenable to

complying with terms of supervision” and that a reduced sentence was not

appropriate.

       On this record, the district court abused no discretion in denying

Wedgeworth a reduced sentence; we affirm. 2

       AFFIRMED.




2
  In her appellate brief, Wedgeworth says her child’s father contracted COVID-19 and was
placed on a ventilator in June 2020. Construed liberally, we do not read this statement as
seeking a sentence reduction based on family circumstances. Although Wedgeworth says she
wishes to be reunited with her daughter, she makes no assertion that her child is without a
caregiver. To the contrary, Wedgeworth says her best friend is serving as her child’s guardian.
                                                5